DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 has been amended to recite:
6.  An oil separator according to claim 2, wherein the positioning portion is made of a material having a thermal conductivity higher than that of the separation member and a thermal capacity smaller than that of the separation member.  Emphasis added.

The disclosure fails to disclose the positioning portion being made of a material having a thermal capacity that is smaller than that of the separation member.  Rather, the specification only teaches that the positioning portion has a “small thermal capacity.”  Spec. dated Jan. 24, 2020 (“Spec.”) [0011], [0028], [0032].
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1, 2 and 4–8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS60-84714U (“JP-714”)1 or in the alternative under 35 U.S.C. 103 as being unpatentable over JP-714 in view of Liu et al., US 2003/0047074 A1 (“Liu”).
Claims 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP-714 in view of Liu.
Claim 1 describes an oil separator separating an oil component from a gaseous body flowing in a flow path.  The oil separator comprises a separation member for separating an oil from the gaseous body.  The oil separator also comprises an introduction portion including an introduction hole for introducing the gaseous body to the separation member.  The introduction hole includes a communication hole, and an orifice communicated with the communication hole.  The orifice has an inner diameter smaller than that of the communication hole.  The oil separator further comprises a holding portion holding a facing surface of the separation member relative to the introduction hole at a position separated from the introduction hole at a predetermined interval.
The limitation “a separation member for separating an oil from the gaseous body” does not invoke 35 U.S.C. 112(f).  Rather, a “separation member” is understood to be a separator, which is a structural element that takes its name from the function it performs (similar to a “filter” or “screwdriver”).  See 
The limitation “an introduction portion including an introduction hole for introducing the gaseous body to the separation member” also does not invoke 35 U.S.C. 112(f).  The claim describes the structure of the introduction portion because it has a hole.
The limitation “a holding portion holding a facing surface of the separation member relative to the introduction hole” does not invoke 35 U.S.C. 112(f). Rather, a “holding portion” is understood to be a holder, which is a structural element that takes its name from the function it performs.  See MPEP 2181(I)(A).
JP-714 discloses a device 30 for separating oil from blow-by gas produced by an engine.  JP-714 Fig. 8, p. 3.  The device 30 corresponds to the claimed “oil separator.”  The blow-by gas corresponds to the “gaseous body.”  The device 30 comprises a sponge-like plate 8 (the “separation member”) for separating oil from the blow-by gas.  Id.  The device 30 also comprises a blow-by gas inflow port 32 (the “introduction portion”) for introducing the blow-by gas to the sponge-like plate 8.  Id.  The inflow port 32 comprises an introduction hole, which is the opening of this port 32.  Id.  The introduction hole includes a communication hole, which is the wide area of the introduction hole, as seen in Fig. 8.  Id.  The introduction hole also includes an orifice, which is the narrow area of the introduction hole, as seen in Fig. 8.  Id.  The orifice is communicated with the communication hole.  Id.  The orifice has a smaller inner diameter than the communication hole, as seen in Fig. 8.  Id.
The device 30 further comprises a support plate 10 (the “holding portion”) which holds a facing surface of the sponge-like plate 8 relative to the inflow port 32.  JP-714 Fig. 8, p. 3.  The support plate 10 is located at a fixed position within the device 30. Id.  

    PNG
    media_image1.png
    800
    1452
    media_image1.png
    Greyscale

Additionally, the support plate 10 is downstream of support plate 9.  JP-714 Fig. 8.  The support plate 9 comprises a plurality of holes 9C.  Id. at Fig. 4, p. 2.  Blow-by gas flows through these holes 9C before contacting support plate 10.  Therefore, the support plate 9 could also correspond to the “introduction portion” with one of the holes 9C corresponding to the “introduction hole.”   
The hole 9C does not have the configuration of the “introduction hole” described in claim 1.  But the gas that passes through the device is “accelerated by 9C.”  JP-714 p. 3.
Liu discloses a filtration device comprising a plate 24 located upstream of a porous impactor plate 28.  Liu Figs. 1, 3, [0010], [0011].  The plate 24 comprises a plurality of nozzles 26.  Id.  Each nozzle 26 comprises a tapered upstream end 36, with Id.  The tapered end 36 helps to accelerate the gas.  Id.  
Because the holes 9C in JP-714 are used to accelerate the gas that passes through the plate 9, it would have been obvious for the holes 9C to have the configuration described in Liu, as Liu discloses that this construction is useful for accelerating gas that passes through the plate in a filter device.
With this modification, one of Liu’s nozzles 26, provided in JP-714’s plate 9, would correspond to the introduction hole.  Liu Figs. 1, 3, [0010], [0011].  The upstream end 36 would correspond to the “communication hole.”  Id.  The cylindrical, downstream end would correspond to the “orifice.”  Id.  The downstream end has a smaller diameter than the upstream end 36, as seen in Fig. 3.

    PNG
    media_image2.png
    968
    804
    media_image2.png
    Greyscale

Claim 2 requires for the device of claim 1, the holding portion includes a positioning portion disposed along the facing surface of the separation member.  The positioning portion has a frame shape forming a plurality of opening portions.  
The limitation “a positioning portion disposed along the facing surface of the separation member” does not invoke 35 U.S.C. 112(f).  Rather, the claim describes the structure of the positioning portion, as it has a frame shape with a plurality of opening portions.
In JP-714, note that the support plate 10 has the same structure as supporting plate 9.  JP-714 p. 2.  The support plate 10 includes a flat portion 9B (the “positioning portion”) disposed along the facing surface of the sponge-like plate 8.  JP-714 Figs. 4, 5, p. 3.  The flat portion 9B has a frame shape (as seen in Fig. 4) forming a plurality of holes 9C (the “plurality of openings”).  Id. at Fig. 4, p. 2.  
Claim 3 requires for the device of claim 2, the introduction hole is disposed in a position facing the plurality of opening portions.
One of the holes 9C in the supporting plate 9 can correspond to the “introduction hole” as noted in the rejection of claim 1 above, when the holes 9C are substituted by Liu’s nozzles 26.  This hole 9C is disposed in a position facing the plurality of holes 9C in supporting plate 10.  JP-714 Fig. 8, ps. 2, 3.
Claim 4 requires that the device of claim 2 further comprises an outflow port for allowing the gaseous body to flow out.  The frame shape of the positioning portion forms a flow path introducing the gaseous body to the outflow port.
In JP-714, the device 30 comprises a blowby gas outflow port 33 (the “outflow port”) for allowing the blowby gas to flow out.  JP-714 Fig. 8, p. 3.  The flat portion 9B of Id.
Additionally, it would have been obvious for at least some gas to flow vertically along the plate 10, through the gap between the plate 10 and the top of the device 30, and then out of the outflow port 33 because this gap allows for gas to move in this manner.  This flow path could also correspond to the claimed “flow path.”
Claim 5 requires for the device of claim 4, the flow path does not have a frame extending in an intersecting direction.
JP-714 teaches this feature when the “flow path” is the path that the gas takes as it flows flow vertically along the plate 10, through the gap between the plate 10 and the top of the device 30, and then out of the outflow port 33—because this path does not have a frame extending in an intersecting direction.  JP-714 Fig. 8.
Claim 6 requires for the device of claim 2, the positioning portion is made of a material having a thermal conductivity higher than that of the separation portion and a thermal capacity smaller than the separation member.  Claim 8 requires for the device of claim 1, the separation member is made of a fiber material.
The disclosure states that metal has a high thermal conductivity and a small thermal capacity.  Spec. [0032].  The disclosure also teaches that the separation member can be manufactured from a fiber material, but does not disclose the particular types of fibers used to manufacture the separation member.  Id
JP-714 teaches that the support plate 10 is manufactured from metal.  JP-714 p. 2.  The reference also teaches that the sponge-like plate 8 is a filter material that is used to separate oil from the blowby gas.  Id. at p. 3.
JP-714 differs from claim 6, however, because it fails to disclose the support plate 10 has a higher thermal conductivity, and a lower thermal capacity than the sponge-like plate 8.
However, Mosset discloses a filter material that is used to separate oil from blow-by gas.  Mosset [0007].  The filter material comprises a nonwoven media that can be manufactured from polymeric and/or glass fibers.  Id. at [0229]–[0245].  It would have been obvious to use Mosset’s filter material as the filter media used to construct JP-714’s sponge-like plate 8, because this would represent substituting one known blow-by gas filtering material for another.  See MPEP 2144.07 (the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).
It would have been obvious for the metal material used to manufacture the support plate 10 in JP-714 to have a higher thermal conductivity and smaller thermal capacity than Mosset’s filter media, because the support plate 10 is metallic while the filter media is made of polymer and/or glass fibers.   
Claim 7 requires that the device of claim 2 further includes a separation chamber between the positioning portion and the introduction portion.
The device in JP-714 comprises a chamber between the sponge-like plate 7 and support plate 10.  JP-714 Fig. 8, p. 3.  This chamber corresponds to the “separation chamber.”  The chamber is between the flat portion of support plate 10 and the 
  

    PNG
    media_image3.png
    875
    1388
    media_image3.png
    Greyscale

Claim 9 requires that the device of claim 1 further includes a plurality of introduction holes.
In JP-714, the support plate 9 comprises a plurality of holes 9C.  JP-714 Figs. 4, 8, ps. 2, 3.  As noted, the plate 9 corresponds to the “introduction portion” and one of these holes 9C corresponds to the “introduction hole” in claim 1, when the holes 9C are substituted by Liu’s nozzles 26.  This hole 9C, and the additional holes 9C seen in Fig. 4 correspond to the “plurality of introduction holes” in claim 9.
Claim 10 requires for the device of claim 1, the holding portion includes a box-shaped portion to store the separation member therein, and an opening portion formed 
The plate 10 in JP-714 includes a pinching portion 9D for storing the sponge-like plate 8.  JP 714 Fig. 4, p. 3.  The pinching portion 9D corresponds to the “box-shaped portion” because it has a box shape, as seen in Fig. 3.  The plate 10 also has a plurality of openings 9C (one of the openings corresponding to the “opening portion”) formed at a side facing the openings 9C in plate 9 to flow the blow-by gas from the openings 9C in plate 9 to the sponge-like plate 8.  Id. at Fig. 8, p. 3.

    PNG
    media_image4.png
    883
    631
    media_image4.png
    Greyscale




Claim Rejections - 35 USC §§ 102 or 103
The claims are rejected as follows:
Claims 1–5 and 7–11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meister-Place et al., US 2017/0072352 A1 (“Meister-Place”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meister-Place in view of Schleiden et al., US 2014/0352539 (“Schleiden”).
Regarding claim 1, Meister-Place discloses an oil separator 20 for separating an oil component from a gaseous body.  Meister-Place Fig. 1, [0032].   The oil separator 20 comprises a fibrous pad 86 (the “separation member”) for separating oil from the gaseous body.  Id. at Fig. 6, [0045].  The separator 20 also comprises a plurality of frames 46.  Id. at Figs. 2, 6, [0035].  The area of the separator 20 comprising the frames 46 corresponds to the “introduction portion.”  Id.  Each frame 46 comprises a passageway for introducing the gaseous body to the fibrous pad 86.  Id.  One of the passageways corresponds to the “introduction hole.”  Id.  The passageway includes a channel 52 (the “communication hole”) and a nozzle hole 80 (the “orifice”) communicated with the channel 52.  Id. at Fig. 6, [0035], [0039].  The orifice has a smaller inner diameter than the channel 52, as seen in Fig. 6.  Id.  The separator 20 also comprises an impactor wall 87 (the “holding portion”) holding a facing surface of the fibrous pad 86 relative to the passageway in frame 46 at a position separated from the passageway at a predetermined interval.  Id. at Fig. 6, [0046].

    PNG
    media_image5.png
    1008
    1129
    media_image5.png
    Greyscale

Regarding claim 2, Meister-Place disclsoes that the impactor wall 87 includes a positioning portion disposed along the facing surface of the fibrous pad 86, which is the portion of the impactor wall that includes indentations 89.  Meister-Place Fig. 6, [0046].  The indentations 89 correspond to the “plurality of opening portions.”  Id.
Regarding claim 3, Meister-Place discloses that the introduction hole is disposed in a position facing the indentations 89, as seen in Fig. 6.
Regarding claim 4, the separator 20 in Meister-Place comprises a gas outlet 38 (the “outflow port”) for allowing the gaseous body to flow out.  Meister-Place Fig. 2, [0032].  The frame shape of the positioning portion forms a flow path introducing the gaseous body to the outflow port, because gas flows from the positioning portion to the gas outlet 38.  Id.
Regarding claim 5
Claim 6 requires for the device of claim 2, the positioning portion is made of a material having a thermal conductivity higher than that of the separation member, and a thermal capacity that is smaller than the separation member.  
The disclosure states that metal has a high thermal conductivity and a small thermal capacity.  Spec. [0032].  The disclosure also teaches that the separation member can be manufactured from a fiber material, but does not disclose the particular types of fibers used to manufacture the separation member.  Id. at [0013].
The device in Meister-Place is used to remove oil from blow-by gas for a crankcase in an internal combustion engine.  Meister-Place [0004].  The fibrous pad 86 is made from a fiber material.  Id. at [0045].  The reference fails to disclose the material used to make the impactor wall 87.  However, Schelden discloses an oil mist separator for crankcase ventilation, comprising a deflector plate 21 that can be manufactured from metal.  Schleden Fig. 1, [0047].  It would have been obvious to construct the impactor wall 87 from metal, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.  The metal impactor wall 87 would be expected to have a higher thermal conductivity and smaller thermal capacity compared to the fibrous pad 86, because these materials are the same as those disclosed in instant specification.  
Regarding claim 7, Meister-Place discloses a separation chamber between the positioning portion and the introduction portion, which is the space between the fibrous pad 86 and the nozzle holes 80, as seen in Fig. 6.
Regarding claim 8
Regarding claim 9, Meister-Place disclsoes a plurality of introduction holes, because the system comprises a plurality of frames 46.  Meister-Place Fig. 6, [0035].
Regarding claim 10, the impactor wall 87 includes a box-shaped portion to store the fibrous pad 86 thereinside, as seen in Fig. 2.  The impactor wall 87 also comprises an opening portion formed at a side facing the nozzle openings 80 to flow the gaseous body from the nozzle openings 80 to the fibrous pad 86, which is the opening seen in Fig. 6 between the nozzle openings 80 and the fibrous pad 86.
Claim 11 requires for the device of claim 1, the introduction portion includes an orifice-side portion having a plurality of orifices thereinside.  The introduction portion also includes a joint-side portion arranged at an upstream side of the orifice-side portion.  The joint-side portion has a ceiling walls, with side walls extending downwardly from two sides of the ceiling wall.  The joint-side portion further comprises reinforcement ribs partitioning a space surrounded by the ceiling wall and the side walls into a plurality of communication holes communicated with the plurality of orifices, respectively.
The introduction portion in Meister-Place comprises an orifice-side portion having a plurality of orifices therein, which is the portion of the separator 20 comprising a plurality of nozzle holes 80 (the “plurality of orifices”).  Meister-Place Fig. 6, [0039].  The separator 20 also comprises a joint-side portion arranged at an upstream side of the orifice-side portion, which is the section of the separator upstream of the nozzle holes 80.  Id.  The joint-side portion has a ceiling wall, which is the top wall of the separator 20, as seen in Fig. 2.  The joint-side portion also has side walls extending downwardly from two sides of the ceiling wall, which are the side walls of the separator 20, as seen in Fig. 2.  The joint-side portion also comprises reinforcement ribs, which is the body of Id. at Fig. 6, [0035].  The reinforcement ribs partitioning a space surrounded with the ceiling walls and the side walls into the channels 52 (the “plurality of communication holes”) communicated with the nozzle holes 80.  Id. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 requires for the device of claim 11, the holding portion includes a positioning portion having a front face portion, end portions protruding outwardly ends of the front face portion, and a plurality of opening portions penetrating through the front face portion to form a frame shape.  The plurality of openings are arranged at portions facing the plurality of orifices.  The holding portion also comprises a main member portion having a box-shaped portion with an opening, covered by the positioning portion to form a space in which the separation member is stored.  The main member portion comprises claw portions extending into the opening from side portions of the box-shaped portion to hold the positioning portion, and leg portions extending downwardly 
Meister-Place fails to disclose these features.  The reference illustrates that the holding impactor wall 87 acts as a positioning portion with a front face portion (the upstream face of the impactor wall 87), end portions protruding outwardly from ends of the front face portion (the ends that attach to sidewalls 28) and a plurality of indentations 89 (the “plurality of openings”) penetrating through the front face portion to form a frame shape, with the indentations facing the nozzle openings 80.  See Meister-Place Fig. 6, [0046].  The reference also teaches that the impactor plate 87 comprises an opening into which the pad 86 is slid.  Id.  
But the reference fails to illustrate a main member portion having a box-shaped portion with the opening, with the main member portion being covered by the positioning portion to form a space in which the fibrous pad 86 is stored, with the main member having claw portions extending into the opening from side portions of the box-shaped portion to hold the positioning portion, and leg portions extending downwardly from the box-shaped portion and fixed at a position to have the predetermined interval between the facing surface of the separation member and the orifice, as required by the claim.
Claim 12 is also allowable over Gruhler et al., US 2011/0179755 A1 (“Gruhler”).  Gruhler is the U.S. Pre-Grant Publication version of U.S. Patent No. 8,252,079 B2.  This patent is cited in the IDS dated Sept. 07, 2021 as document No. 2 in the U.S. Patents section.
Gruhler discloses a device for separating oil from blowby gas.  The device comprises an impactor 16 that holds a separating portion 25.  Gruhler Fig. 4, [0047].  Id.  The plate 20 also comprises end portions 66a, 66b protruding outwardly from ends of the front face potion.  Id.  The plate 20 further comprises a plurality of perforations (the “opening portions”) penetrating through the front face portion to form a frame shape.  Id.  The perforations are arranged on the upstream side of the impactor 16.  Id.  
The impactor 16 also comprises an impact plate 22 (the “main member portion”) having a box-shaped portion (the shape of the impact plate 22) with an opening (the opening that receives separating layer 24), covered by the plate 20 to form a space in which separating layer 24 is stored.  Gruhler Fig. 4, [0047].  The impact plate 22 also comprises ribs 56 and connecting elements 58 (the “claw portions”) extending into the opening from side portions of the box-shaped portion to hold the plate 20.  Id. at Fig. 4, [0057].  

    PNG
    media_image6.png
    855
    1397
    media_image6.png
    Greyscale

However, Gruhler differs from claim 12, because the impact plate 22 does not have leg portions extending downwardly from the box-shaped portion and fixed at a 
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejections of claims 3 and 4–6, in light of the amendments.
35 U.S.C. 102 and 103 Rejections
The Applicant argues that claim 1 is distinguishable over JP-714, asserting that the holes 9C do not include a communication hole and an orifice communicated with the communication hole, with the orifice having a smaller diameter than the communication hole.  Applicant Rem. dated Dec. 06, 2021 (“Applicant Rem.”) 5.  The Examiner has updated the rejection to address this feature.
Additionally, the Applicant has failed to address the interpretation of JP-714 where port 32 corresponds to the “introduction portion.”  JP-714, Fig. 8, p. 3.  This port 32 has an introduction hole, which is the open area of the port 32.  The open area has a communication hole, which is the relatively large, upstream section of the port 32, and an orifice which is the relatively small, downstream section of the port 32.  Id.  The orifice has a smaller diameter than the communication hole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of JP-714 is contained in the record as the 22-page Foreign Reference dated Jan. 24, 2020.  The front page of this document indicates that the reference is also published as JPS6337466Y2.  A machine translation of JP63037466Y2 is in the record as the 3-page Foreign Reference dated Sept. 08, 2021.  In this rejection, the original version of JP-714 is cited for the drawings, and the machine translation of JP63037466Y2 is cited for the text.